Citation Nr: 1003107	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel











INTRODUCTION

The Veteran had active military service from September 1973 
to September 1975 and from July 1980 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends he developed a psychiatric 
disorder secondary to his service connected low back 
disability.  

In connection with his claim, the Veteran was examined for VA 
purposes.  At that time the examiner diagnosed the Veteran to 
have a depressive disorder, but did not find it related to 
the Veteran's back disability.  It is observed, however, that 
this examiner made reference to VA psychiatric treatment the 
Veteran received as early as 1998.  The records of this 
treatment have not been associated with the claims file.  
Records of relevant VA treatment should be obtained before 
final appellate review.  

In addition, in the examination report, the examiner 
indicated in one place that he had reviewed the claims file, 
but in another place observed that the Veteran's service 
medical records were not available for review.  The 
uncertainty of the availability of all relevant service 
treatment records diminishes the probative value of the 
opinion this examiner offered.  

Lastly, the Veteran has indicated he received private 
psychiatric treatment since 1993.  Attempts to obtain these 
records yielded only a single evaluation report dated in May 
2007.  Given that additional development for VA records is 
needed, and that an incorrect postal zip code appears to have 
been used in the address to which the request for the private 
treatment records were sent, another effort should be made to 
obtain copies of this private treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the records of the Veteran's 
VA psychiatric treatment as referenced in the 
November 2006 VA psychiatric examination report.  

2.  With appropriate assistance from the Veteran, 
attempt to obtain the records of the Veteran's 
psychiatric treatment from Rodrigo Freytes del 
Rio, MD, Calle Heraclio Mendoza No. 26, Cayey, PR  
00737 since he began treatment with this 
physician, (approximately 1993).  

3.  When the above actions have been completed, 
schedule the Veteran for a psychiatric 
examination.  Provide the examiner with the 
Veteran's claims file, and request that after 
examining the Veteran and indicating the 
appropriate diagnosis, the examiner offer an 
opinion as to whether any current psychiatric 
disorder
	(i) was incurred in service; 
	(ii) is proximately due to any service 
connected disability; or 
(iii) has increased in severity due to a 
service connected disability.  
The basis for any opinion offered should be 
explained.  If any conclusions differ from any 
opinion of record by Dr. Freytes del Rio, an 
explanation to account for that difference should 
be included.  

4.  Thereafter, the evidence should be considered 
and the claim re-adjudicated.  If it remains 
adverse to the Veteran, he should be provided a 
supplemental statement of the case, after which 
the case should be returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


